The application for rehearing in this case, and the brief in support thereof, are verbatim et literatim copies of the application and briefs in the Western Union Tel. Co. v. City of Decatur, 81 So. 199,1 and what is said in response to the application in that case fully answers the application here. Moreover, as was pointed out in the original opinion in this case, the pleas in this case are materially different from those in Western Union v. City of Decatur, supra, and were subject to many of the objections pointed out by the demurrers.
To illustrate: The pleas in this case take as a criterion for determining the unreasonableness of the ordinance of the city of Decatur the volume of business done by this particular defendant and the result of its business. This, under the rulings of the Supreme Court, is not the true criterion by which the questions can be determined. N.C.  St. L. v. Attalla, 118 Ala. 364, 24 So. 450; N.C.  St. L. v. Alabama City, 134 Ala. 414, 32 So. 731; City of Troy v. W. U. T. Co., 164 Ala. 482, 51 So. 523, 27 L.R.A. (N.S.) 627.
There is no merit in the application, and it is overruled.
Application overruled.
1 Ante, p. 679.